ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
AED Aero, Inc.                                  ) ASBCA No. 63154
                                                )
Under Contract No. SPE4A7-21-P-7329             )

APPEARANCE FOR THE APPELLANT:                      William Selinsky, Esq.
                                                    Whitcomb & Selinsky, P.C.
                                                    Denver, CO

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Angela M. DiOrio, Esq.
                                                    Trial Attorney
                                                    DLA Aviation
                                                    Richmond, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 12, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63154, Appeal of AED Aero, Inc.,
rendered in conformance with the Board’s Charter.

       Dated: October 12, 2022



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals